 In the Matter Of WESTINGHOUSE ELECTRIC SUPPLY COMPANY,' EM-PLOYERandDISTRIBUTION AND WAREHOUSE WORKERS, LOCAL 22,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA (AFL) ,2 PETITIONERCase No. 8-RC-305.Decided April 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Toledo,Ohio, on November 30, 1948, before Bernard Ness, hearing officer.On February 21, 1949, the Board, on its own motion, stayed furtherproceedings and ordered the record reopened and the case remandedto the Regional Director for further hearing to determine the relation-ship between the Petitioner and the Congress of Industrial Organiza-tions, herein called the CIO.Accordingly a further hearing was heldon March 22, 1949.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Houston, Reynolds, and Murdock].During the course of the second hearing, the Employer moved todismiss the petition on the grounds that the Petitioner was directlyaffiliated with the CIO at-the time of the first hearing within themeaning of Section 9 (f), (g), and (h) ; that Local 22 was not relatedto the Petitioner in the original proceeding; and that there was noshowing of interest of Local 22.This motion was referred to theBoard by the hearing officer and is denied for reasons stated herein-after in paragraph 2.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The organization involved :The petition in this case was filed by Toledo Joint Council, Retail,Wholesale & Department Store Union, CIO.At the original hear-1The name of the Employer appears as amended at the first hearing.2The name of the Petitioner appears as amended at the second hearing.83 N. L.R. B., No. 19.174 WESTINGHOUSE ELECTRIC SUPPLY COMPANY175-ing the name of the Petitioner was amended to read "Toledo JointCouncil, CIO."At-this time the explanation was made by the Peti--tioner's representative that the Toledo Joint Council had formallydisaffiliated from Retail, Wholesale & Department Store Union, CIO,and was, at that time, paying a per capita tax directly to the "NationalCIO."At the subsequent hearing, it was disclosed that the ToledoJoint Council had not, in fact, paid a per capita tax after its disaffilia-tion from the International Union, nor was any relationship recon-structed with the CIO following the disaffiliation other than a generalnotice to the latter organization that the Joint Council "wished to-remain within the CIO."Until January 26, 1949, the Joint Counciloperated under its own constitution and bylaws and its own electedofficers.On that date, it voted to affiliate with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(AFL), hereinafter referred to as Teamsters.A charter was grantedto the membership of the Joint Council designating it as Distributionand Warehouse Workers, Local 22.The officers of the Joint Councilwere elected to the corresponding offices in Local 22 and the office andclerical staff remained the same.No claim was made at the secondhearing that a Toledo Joint Council exists at the present time otherthan in the form of Local 22, nor was there any showing of prejudiceto the rights of the Employer in the allowance by the hearing officerof a motion to amend the petition to show Local 22 as the Petitionerherein.As Local 22 and the Teamsters are in compliance with Section9 (f), (g), and (h) of the amended Act and as we are satisfied thatLocal 22 is the successor to the Toledo Joint Council, we find it unneces-sary to rule as to whether the Petitioner was affiliated with the CIO atthe time of the first hearing. Contrary to the contention of theEmployer, we further find that the Petitioner has satisfied ouradministrative requirements as to the showing of interest.3We find that Distribution and Warehouse Workers, Local 22, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (AFL), is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of warehousemen, the truckdriver, and service department employees at the Employer's Toledo'We have repeatedly held that the showing of interest is an administrative matter notsubject to collateral attack.SeeStandard PrintingCo., 80 N.L.R. B. 338;Matter ofAmos Molded Plastics Division of Amos Thompson Corp.,79 N. L.R. B. 201. 176branch, excluding the counter salesman, outside salesmen, office em-ployees, and supervisors.The Employer contends that separate unitsshould be established for the warehouse employees and the servicedepartment employees, respectively.While these employees havedifferent immediate supervision and work at opposite ends of the samebuilding, they share a community of interest evidenced by the sameworkday, vacation plan, monthly salary basis, and over-all supervisionand are part of a small, cohesive organization.We shall thereforereject the Employer's request for two units.4Neither the Employernor the Petitioner desires the inclusion of the counter salesman in theunit.However, it appears that this employee is a part of the ware-house department, where he works in close contact with the rest ofthe unit and shares the same hours and working conditions commonto the other personnel.We shall therefore include him in the unit.'We find that all employees at the Employer's Toledo branch includ-ing warehousemen, service department employees, the truck driver,and the counter salesman, but excluding outside salesmen, office andclerical employees and supervisors as defined in the amended Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION' OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region inwhich thiscase was*heard,and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above,who were employed during the pay-roll periodimmediatelypreceding the date of this Direction of Election,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented,for purposes of collectivebargaining,by Distribution and WarehouseWorkers,Local 22, Inter-national Brotherhood of Teamsters,Chauffeurs, Warehousemen andHelpersof America (AFL).-4-SeeMatter of JordanMarsh Company,78 N. L.R. B. 1031.6SeeMatterof Hannaford Bros.Co., 78 N. L.R. B. 869.